UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-2110


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

EUGENE MILFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:15-cv-02009-RMG)


Submitted:   January 27, 2017               Decided:   February 7, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Milford, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene Milford appeals the district court’s order granting

the Government’s motion for attorney’s fees.                 We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Milford,   No.    2:15-cv-02009-RMG       (D.S.C.    Sept.    19,    2016).      We

dispense   with     oral   argument   because        the     facts    and     legal

contentions   are   adequately   presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2